Appeal from an order of the Supreme Court, Niagara County (Richard C. Kloch, *1389Sr., A.J.), entered July 30, 2015. The order denied defendant’s motion for summary judgment dismissing plaintiffs complaint.
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on December 16, 2016, and filed in the Niagara County Clerk’s Office on January 18, 2017,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation.
Present — Whalen, P.J., Centra, Lindley, NeMoyer and Troutman, JJ.